
	

113 SRES 205 ATS: Expressing support for the designation of September 2013 as National Ovarian Cancer Awareness Month.
U.S. Senate
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 205
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2013
			Ms. Stabenow (for
			 herself, Ms. Ayotte,
			 Mr. Blumenthal, Mr. Boozman, Mrs.
			 Boxer, Ms. Collins,
			 Mr. Durbin, Mrs. Feinstein, Mrs.
			 Hagan, Ms. Hirono,
			 Mr. Menendez, Mr. Moran, Mr.
			 Rubio, Mrs. Shaheen,
			 Mr. Udall of Colorado,
			 Mr. Vitter, Ms.
			 Warren, and Mr. Whitehouse)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Expressing support for the designation of
		  September 2013 as National Ovarian Cancer Awareness Month.
	
	
		Whereas ovarian cancer is the deadliest of all gynecologic
			 cancers;
		Whereas ovarian cancer is the fifth leading cause of
			 cancer deaths among women in the United States;
		Whereas, in 2013, approximately 22,000 new cases of
			 ovarian cancer will be diagnosed, and 14,400 women will die of ovarian cancer
			 in the United States;
		Whereas the mortality rate for ovarian cancer has not
			 significantly decreased since the ‘‘War on Cancer’’ was declared more than 40
			 years ago;
		Whereas all women are at risk for ovarian cancer, and 90
			 percent of women diagnosed with ovarian cancer do not have a family history
			 that puts them at a higher risk;
		Whereas some women, such as those with a family history of
			 breast or ovarian cancer, are at higher risk for developing the disease;
		Whereas the Pap test is sensitive and specific to the
			 early detection of cervical cancer, but not ovarian cancer;
		Whereas there is currently no reliable early detection
			 test for ovarian cancer;
		Whereas many people are unaware that the symptoms of
			 ovarian cancer often include bloating, pelvic or abdominal pain, difficulty
			 eating or feeling full quickly, urinary symptoms, and several other symptoms
			 that are easily confused with other diseases;
		Whereas, in June 2007, the first national consensus
			 statement on ovarian cancer symptoms was developed to provide consistency in
			 describing symptoms to make it easier for women to learn and remember the
			 symptoms;
		Whereas there are known methods to reduce the risk of
			 ovarian cancer, including prophylactic surgery, oral contraceptives, and
			 breastfeeding;
		Whereas due to the lack of a reliable early detection
			 test, 75 percent of cases of ovarian cancer are detected at an advanced stage,
			 making the overall 5-year survival rate only 46 percent;
		Whereas there are factors that are known to reduce the
			 risk for ovarian cancer and that play an important role in the prevention of
			 the disease;
		Whereas awareness of the symptoms of ovarian cancer by
			 women and health care providers can lead to a quicker diagnosis;
		Whereas, each year during the month of September, the
			 Ovarian Cancer National Alliance and its partner members hold a number of
			 events to increase public awareness of ovarian cancer; and
		Whereas September 2013 should be designated as ‘‘National
			 Ovarian Cancer Awareness Month’’ to increase public awareness of ovarian
			 cancer: Now, therefore, be it
		
	
		That the Senate supports the goals
			 and ideals of National Ovarian Cancer Awareness Month.
		
